Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on November 22, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on November 22, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Ruojian Zhang on November 30, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


Claim 14 (Currently Amended) The device of claim 9, wherein the work-function layer comprises layer

Claim 31,
	Line 1 change “first metal layer” to “second metal layer”




Allowable Subject Matter
5.	Claims 1, 3-4, 8-11, 13-14, 21-26 and 28-32 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a high-k dielectric layer, wherein the high-k dielectric layer has a first top edge … wherein the first gate spacer has a second top edge, and wherein the first top edge is level with the second top edge” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on claim 1 incorporate allowable subject matter.

Claim 9, “wherein the blocking region has a U-shape in a cross-sectional view of the device; a first metal layer in the U-shape; a second metal layer over and contacting the first metal layer, the work-function layer and the blocking region, wherein the second metal layer is planar, and an entirety of the blocking region is underlying the second metal layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on claim 9 incorporate allowable subject matter.

Claim 21, “a contact etch stop layer comprising a bottom horizontal portion over and contacting the source/drain region, and a vertical portion directly contacting the first gate spacer, wherein the vertical portion extends higher than a topmost edge of the first gate spacer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on claim 21 incorporate allowable subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818